Title: From George Washington to Aaron Ogden, 22 November 1780
From: Washington, George
To: Ogden, Aaron


                        
                            Sir,
                             22 November 1780
                        
                        The letter from Major Crane is left open for your perusal. You will converse with this Officer on the several
                            objects of it, and after obtaining a knowledge of the number of Boats—their sizes—and how they can be got to the places I
                            have mentioned to you, & have fixed the matter with respect to guides, you are to return with a report of your
                            proceedings—at any rate you must be back by noon or friday.
                        Your own prudence will dictate to you a cautious conduct—not only with respect to secrecy, but for the safety
                            of your person. Given at Head Quarters this 22d day of Novr 1780
                        
                            Go. W——n
                        
                    